983 F.2d 1066
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Royal FEASTER, Plaintiff-Appellant,v.Thomas MIKSCH, et al., Defendants-Appellees.
No. 92-3195.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1992.

Before ALAN E. NORRIS and SILER, United States Circuit Judges, and EDGAR, United States District Judge.*
PER CURIAM.


1
Plaintiff, Royal Feaster, appeals the summary judgment rendered by the district court in favor of defendants, in her lawsuit brought pursuant to 42 U.S.C. § 1983.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum of opinion issued January 22, 1992.



*
 The Honorable R. Allan Edgar, United States District Judge for the Eastern District of Tennessee, sitting by designation